— Per Curiam :
The purchase made by Hoffman was clear and specific. The lot was well defined. There is no contention that the surtí to be paid therefor was not forty dollars. The payment of ten dollars thereof was to be postponed until the death of the mother of the vendor. Hoffman took possession in pursuance of his purchase. He inclosed the lot with a fence; moved a house on the lot and fitted it up as a residence ; erected a wagon-shop thereon, and planted some fruit trees. All the improvements cost nearly two hundred dollars. He resided thereon with his family for several years. While thus in possession under his purchase, and after these improvements, large com pared with the amount of the purchase money, were made, the judgment was entered, and found all his equitable estate in the lot. The defendant in error purchased by virtue of a sheriff’s sale on that judgment. While Hoffman withdrew from the actual possession before the sheriff’s sale was made, yet the key of the house was left in the hands of an agent by Mrs. Hoffman to keep possession for them. That key appears to have been procured from the agent by the owner of the legal title under a misrepresentation of authority from Hoffman. Under the facts disclosed, it cannot be held to be a voluntary yielding up of the possession of the lot. All the evidence given, and the declarations made to one then a stranger to the title, which were rejected, are insufficient to discharge the equitable interest of Hoffman from the lien of the judgment. As Hoffman had been put into possession by the vendor, and had made improvements four times the value of the purchase money, neither he nor one' claiming under him could be deprived of the possession in the manner stated. The owner of the legal title must go out of possession and assert his claim in a legal manner. Eberly v. Lehman, not yet reported.
Judgment affirmed